NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance
                           with Fed. R. App. P. 32.1




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted December 14, 2007
                            Decided December 18, 2007

                                       Before

                       Hon. WILLIAM J. BAUER, Circuit Judge

                       Hon. JOHN L. COFFEY, Circuit Judge

                       Hon. ILANA DIAMOND ROVNER, Circuit Judge

No. 06-4227

UNITED STATES OF AMERICA,                     Appeal from the United States
    Plaintiff-Appellee,                       District Court for the Northern
                                              District of Illinois, Eastern Division
      v.
                                              No. 05-CR-656-1
JAMES PINKIN,
    Defendant-Appellant.                      Ronald A. Guzman
                                              Judge.

                                     ORDER

       James Pinkin was caught in a stolen car with a small quantity of crack and a
pistol with its serial number removed. He pleaded guilty, without a plea
agreement, to one count of possession of a firearm by a felon, 18 U.S.C. § 922(g)(1),
and one count of possession of a firearm with an obliterated serial number, id.
§ 922(k). Pinkin qualified as an armed career criminal, and thus was subject to a
statutory minimum of 15 years and a guidelines imprisonment range of 188 to 235
months. See id. § 924(e)(1); U.S.S.G. § 4B1.4. The court sentenced him to a total of
210 months’ imprisonment and a five years’ supervised release. Pinkin filed a
timely notice of appeal, but his appointed counsel now moves to withdraw because
he cannot discern a nonfrivolous basis for appeal. See Anders v. California, 386
No. 06-4227                                                                   Page 2

U.S. 738, 744 (1967). Although we invited Pinkin to respond to counsel’s motion, he
has not done so. See Cir. R. 51(b). Counsel’s supporting brief is facially adequate,
and we limit our review to the potential issue he identifies. See United States v.
Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       Counsel considers only whether Pinkin could challenge his overall prison
sentence as unreasonable. Counsel advises, however, that the district court
properly calculated the guidelines range and then considered the factors set forth in
18 U.S.C. § 3553(a), see United States v. Laufle, 433 F.3d 981, 987-88 (7th Cir.
2006), before imposing a sentence slightly below the middle of the range. The
district court observed that Pinkin had “dealt out a lot of misery,” and opined that
his criminal history would have warranted a stiffer sentence if he had been younger
because “society needs to be protected from this man.” See 18 U.S.C. § 3553(a)(1),
(2)(A), (2)(C). Counsel notes that this court applies a rebuttable presumption of
reasonableness to a sentence within the properly calculated guidelines range,
United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir. 2005), and counsel is unable
to articulate any factor in this case that might overcome that presumption. The
Supreme Court recently upheld the use of such a rebuttable presumption, see Rita
v. United States, 127 S. Ct. 2456, 2463 (2007); United States v. Sachsenmaier, 491
F.3d 680, 685 (7th Cir. 2007), and we agree with counsel that any potential
challenge to the reasonableness of Pinkin’s sentence would be frivolous.

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.